Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0004085
                                                         31-OCT-2016
                                                         08:44 AM



                          SCWC-13-0004085

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                         STATE OF HAWAI#I,
                  Petitioner/Plaintiff-Appellee,

                                vs.

                        BENJAMIN M. QUIDAY,
                  Respondent/Defendant-Appellant.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
                (CAAP-13-0004085; CR. NO. 12-1-1644)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Petitioner/Plaintiff-Appellee’s Application for Writ of

Certiorari, filed on September 16, 2016, is hereby accepted

and will be scheduled for oral argument.    The parties will be

notified by the appellate clerk regarding scheduling.

           DATED: Honolulu, Hawai#i, October 31, 2016.

                                  /s/ Mark E. Recktenwald

                                  /s/ Paula A. Nakayama

                                  /s/ Sabrina S. McKenna

                                  /s/ Richard W. Pollack

                                  /s/ Michael D. Wilson